DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GILADI et al (2015/0019629).
	As to claim 1, GILADI discloses just-in-time dereferencing of remote elements in dynamic adaptive streaming over hypertext transfer protocol and further disclose a method for streaming media content, the method performed by at least one processor (fig.1-4 and [0023-0024]) and comprising:
Obtaining media content or code (MPD) from a first content server (figs.1-4 and [0018-0019]); determining whether a manifest, included with the media content from the first server, indicates presence of a remote element ([0007-0008] and [0016-0019]), a client may receive video content transmitted from a server 110; obtaining media content from a first content server, determining whether a manifest, included with the media content from the first server, indicates presence of a remote element (an MPD-describing the content period elements), client requests the streaming video segments using plurality of URLs, corresponding to a specific time frame;
Resolving or code (MPD), in response to determining that the manifest indicates presence of the remote element, the remote element by updating a default remote element, included with the manifest, to an updated remote element ([0019-0021], [0031-0033] and [0050-0053]), the MPD includes list of URLs and the decomposition of the video streams into segments; and may not include a fixed URL for ads to be played at a given time, a link pointing to a remote entity is updated; MPD may contain remote periods some of which may have default content some of which may be resolved into multiple elements;
Manipulating the updated remote element after the default remote element is resolved, to the resolved remote element, based on a signaling by a document stored in a remote location; and streaming at least one of the media content from the first content server and another media content from a second content server based on manipulating the updated remote element, wherein the signaling signals retrieving of a plurality of instructions, after the remote element is resolved, and applying the retrieved instructions to the resolved remote element ([0016-0021], [0031-0033, [0044-0045] and [0050-0053]), the MPD includes list of URLs and the decomposition of the video streams into segments; and may not include a fixed URL for ads to be played at a given time, a link pointing to a remote entity is updated; MPD may contain remote periods some of which may have default content some of which may be resolved into multiple elements, the first MPD instructs the client to retrieve the updated MPD and manifest file; based on the signaling or instructions various content segments including ads are inserted using the plurality of URLs contained in the manifest file; the network element received from the HTTP GET message or other similar message  
	As to claim 2, GILADI further discloses wherein manipulating the updated remote element comprises obtaining an extensible markup language (XML) patch from the document ([0031-0032]), retrieving stream content, a link may be XML or XLink.
	As to claim 6, GILADI further discloses wherein manipulating the updated remote element comprises manipulating a Media Presentation Description (MPD) provided by the first content server ([0006-0007]), message instructs client to retrieve an updated MPD containing an indicator indicating location to retrieve the updated MPD.
	As to claim 7, GILADI further discloses wherein streaming the at least one of the media content from the first content server and the other media content from the second content server based on manipulating the updated remote element comprises Dynamic Adaptive Streaming over HTTP (DASH) streaming ([0005-0006], [0019-0021] and [0033-0034]), HTTP DASH, client may deference a remote element using the HTTP URL provided in the corresponding DASH MPD
	As to claims 8-10, GILADI further discloses wherein resolving the remote element comprises accessing a plurality of links included in the MPD, wherein a first link of the links is to the resolved remote element to replace the default remote element included in the MPD and wherein a second link of the links is to a patch comprising instructions to manipulate the resolved report element ([0005-0006], [0019-0021], [0033-0034], [0038-0039] and [0050-0053]), note remarks in claim 1, MPD may contain remote periods, for default content, some resolved in multiple periods and may further contain zero-length periods or/and remote periods.
	As to claim 11, the claimed “An apparatus for video signaling…” is composed of the same structural elements that were discussed in claim 1.
	Claim 12 is met as previously discussed in claim 2.
	Claim 16 is met as previously discussed in claim 6.
	Claim 17 is met as previously discussed in claim 7.
	Claims 18-19 is met as previously discussed in claims 8-10.
	As to claim 20, the claimed “A non-transitory computer…” is composed of the same structural elements that were discussed in claim 1.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILADI et al (2015/0019629) in view of LOGAN et al (2002/0120752).
	As to claims 3-5 and 13-15, GILADI discloses all the claim limitations as discussed above with respect to claims 1 and 11 respectively, BUT appears silent as to wherein, in a case in which the other media content from the second content server is streamed, a connection to the first server is maintained by a client device while the client device is streaming the another media content; determining, in the case in which the other media content from the second content server is streamed, whether to terminate the streaming of the other media content before a termination time indicated in the updated remote element and terminating the streaming of the other media content, before the termination time indicated in the updated remote element, based on an update from the first content server to the client device while the client device is streaming the other media content.
	However, in the same field of endeavor, LOGAN discloses system and method for minimizing perceived dead air time in Internet streaming media delivery and further discloses wherein, in a case in which the other media content from the second content server is streamed, a connection to the first server is maintained by a client device while the client device is streaming the another media content; determining, in the case in which the other media content from the second content server is streamed, whether to terminate the streaming of the other media content before a termination time indicated in the updated remote element and terminating the streaming of the other media content, before the termination time indicated in the updated remote element, based on an update from the first content server to the client device while the client device is streaming the other media content (figs.1-5, [0001-0003], [0007] and [0023-0027]), field of global network computers, while the client device is streaming another media content, fills in the dead air time with audio from the Internet media server remaining in the buffer while the system is negotiating, buffering and pre-buffering audio from the second Internet server and once the system is ready to play the buffered audio from the second server, the system stops playing the remaining buffered audio from the first server and switches to play the second audio from the second server, IRQQ 4 to server IKRK 5, maintaining a session between the servers. 
	Hence, it would have been obvious before the filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of LOGAN into the system of GILADI to minimize the dead air time in retrieving media content from remote server(s)


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG